      Case 20-64383-pwb           Doc 4 Filed 03/12/20 Entered 03/12/20 15:22:56                     Desc New
                                   Petition Deficiency Order Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                          Atlanta Division
                                    1340 United States Courthouse
                                      75 Ted Turner Drive SW
                                         Atlanta, GA 30303
                                       www.ganb.uscourts.gov
In
Re:    Southern Masterpiece Homes, LLC                      Case No.: 20−64383−pwb
                                                            Chapter: 7
                                                            Judge: Paul W. Bonapfel

                      ORDER SETTING DEADLINES FOR DEBTOR TO
                          CORRECT FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 3/11/20 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 03/18/20
None Apply

To be Filed by 03/25/20
Corporate Resolution




If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on March 12, 2020.




Form 430c December 2018                                    Paul W. Bonapfel
                                                           United States Bankruptcy Judge
